Citation Nr: 1702361	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-23 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative disc disease L5-S1 ("low back condition"). 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to December 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned in March 2013.  A transcript of that proceeding has been associated with the claims file.  

In December 2014, the Board remanded this matter for further development.  


FINDING OF FACT

The probative evidence of record shows that the Veteran does not have a low back condition that is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the present case, VA's duty to notify was satisfied by way of a June 2010 letter that was sent to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, private treatment records, and VA examination reports.  

As noted in the December 2014 Board remand, the Veteran identified relevant Worker's Compensation records from Liberty Mutual, and the Board remanded this case, in part, to obtain any such records.  The record reflects that requests for such records were mailed to Liberty Mutual in July 2015 and October 2015 to which no response was provided.  The Veteran was advised that records were requested for a second time from an October 2015 letter, and the Veteran was notified that he was ultimately responsible for obtaining the records.  In the December 2015 supplemental statement of the case, the Veteran was informed that no records were received.  It is clear from the content of the October 2015 letter that no further attempts would be made on the part of the RO in obtaining the records such that 38 C.F.R. § 3.159(e) was satisfied.  In light of the foregoing, the Board finds that there has been substantial compliance with its December 2014 remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The record also reflects that the Veteran underwent a VA examination to evaluate his low back condition in June 2010.  Additionally, addendum etiology opinions were obtained in November 2010 and April 2015.  The Board finds that when taken together, the VA examination reports are adequate to evaluate the Veteran's claim because the conclusions are based on clinical evaluations, interviews of the Veteran, and thorough reviews of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board also finds that the April 2015 addendum opinion substantially complies with its December 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in March 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in a subsequent remand, the undersigned gave the Veteran the opportunity to submit additional evidence in support of his claim and obtained an addendum opinion regarding the etiology of the Veteran's low back condition.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks entitlement to service connection for a low back condition, which he contends is related to an injury he sustained on active duty.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background

The Veteran seeks service connection for a low back condition, currently diagnosed as degenerative disc disease, status post laminectomy, which he contends is causally related to his active service.  Specifically, he testified that he injured his back when he fell down a flight of stairs during Basic Training.  He stated that he was placed on profile thereafter and later evaluated at Wright Patterson AFB.  He also reported that he was given an entry-level status (ELS) due to his back condition. See Hearing Testimony and June 2010 Statement from Veteran.  The Veteran testified that his low back continued to bother him after service and leading up to a September 2009 work-related re-injury of the low back, which was followed by a January 2010 L5-S1 laminectomy/discectomy procedure. 

As an initial matter, service treatment records (STRs) reflect that the Veteran was seen and treated for a low back strain after falling down stairs on October 7, 1993.  He was treated with aspirin and placed on profile.  

The Veteran was again seen on October 15, 1993, complaining of back pain and numbness in the left great toe after falling while running on stairs.  The assessment was low back strain with complaints of muscle tightness.  He was continued on profile.  

On October 25, 1993, the Veteran reported that his back felt better, but he reported shortness of breath with exercise.  The treatment report noted that another physician had been consulted on the Veteran's case and that he advised "the patient be recycled until he is cleared by WPAFB (Wright Patterson Air Force Base)."  

On November 2, 1993, the Veteran again complained of back pain and reported that he was out of pain medication (Robaxin).  He was given a refill of Robaxin and the profile was continued.  

On November 15, 1993, the Veteran was evaluated at WPAFB for exertional dyspnea.  Counseling statements dated on December 13 and December 15, 1993 show that the Veteran was recommended for discharge because he could not meet the physical requirements of basic training due to "medical problems of indeterminate nature" and that the "medical doctors have found nothing to stop" him from taking a physical fitness test.  

There is no separation examination/report of record.  The Veteran's DD Form 214 reflects that he was given an uncharacterized discharge due to "entry level performance and conduct."  

Thereafter, private treatment records dated in September 2009 reflect that the Veteran presented with acute low back pain with numbness with sudden onset.  He reported that while working as a mechanic, he was bent over a car, tugging on a head light assemble in an attempt to remove it when he felt a "pull" in his low back that increased when he tried to extend his back to a standing position.  The mechanisms of injury were noted as "work, flexion/extension and unknown."  The diagnosis was lumbosacral sprain and spasm of muscle.  Other private treatment records reflect that the Veteran injured his back in September 2009 while working as a mechanic and that he was awaiting workman's compensation approval.  A September 2009 MRI report confirmed a small disk protrusion at L3-4 and a large disk herniation at L5-S1.

The Veteran subsequently underwent physical therapy for his back injury.  A January 2010 private treatment record shows that the Veteran sought a second opinion on his low back injury.  He reported that he was "in his normal state of health up until 09/05/2009, when he sustained an injury while at work as a mechanic."  The Veteran reported that prior to that injury, "he had no significant low back pain symptoms."  Back surgery was recommended, and, in January 2010, the Veteran underwent surgical decompression.  

In June 2010, the Veteran underwent a VA examination; he again reported an initial injury to the low back when he fell on the stairs during service.  The examiner provided a diagnosis of degenerative disc disease, status post laminectomy, but did not offer an etiology opinion.  Thereafter, in November 2010, the VA examiner provided an addendum opinion, finding that the Veteran's currently diagnosed lumbar back disorder was less likely than not caused by or a result of injury in-service.  With respect to rationale, the examiner stated that the Veteran had reported no significant back problems until the work-related injury in 2009, and that "as the low back muscular strain injury occurred more than 15 years prior to that, it is less likely than not that his current back disorder was caused by" the in-service injury.  

During the March 2013 hearing, the Veteran testified that the 2010 VA examiner's account of his reported medical history was erroneous, and that he did, in fact, experience back problems leading up the 2009 work-related injury.  The Veteran testified that he had treated his back problems (described as the same, constant low back pain/leg pain that he had experienced ever since the in-service injury) with Advil and Tylenol up until "it finally went out" in 2009.  He stated that the VA examiner had merely asked him if he had been able to function prior to the 2010 surgery, to which the Veteran responded "yes."  

The Veteran also reported that his back surgeon told him that because his L5-S1 disc was hardened and calcified, his injury was "old."  Accordingly, the Veteran opined that his current back condition was related to the back injury in service.  

Based on the Veteran's additional lay statements and additional potentially relevant outstanding evidence, the Board remanded the claim in December 2014 for an addendum opinion.  In April 2015, the June 2010/November 2010 VA examiner again offered a negative opinion.  The examiner explained that the "private physician's opinion notwithstanding, the previously rendered opinion...remains unchanged" because the long time gap between the in-service muscular strain and the 2009 work injury "remains the determining factor as patient has no significant back problems prior to the injury in 2009."

In August 2016, the Veteran submitted several statements from friends and family.  The Veteran's ex-wife reported that ever since the Veteran's initial injury in 1993, his "back has given him pain and limited his range of motion."  A friend of the Veteran's reported that she "noticed that when he returned from [the] Army he was really never the same. Unable to do a lot of things we all used to do together due to constant back issues and pain."  Another friend reported that after the 1993 back injury, the Veteran's "life was no longer the same" and that the Veteran was "always in pain and always taking it easy because of his back."  

Analysis

As an initial matter, the Board notes that the Veteran has been diagnosed with degenerative disc disease L5-S1.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, service treatment records show that the Veteran fell in 1993 while on active duty, and he reported back pain.  Thus, there is evidence of an event, injury, or disease in service.  Accordingly, the issue turns upon whether there is evidence of a nexus between the in-service injury and the present disability.  Id.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diagnosed low back condition is related to his military service.  

In this regard, the Board finds the VA opinions to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination, and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Moreover, they are accompanied by a sufficient explanation and reference to pertinent evidence of record.  Furthermore, the conclusions are consistent with the evidence of record, including post-service treatment records showing that the Veteran specifically denied any low back problems before a 2009 work injury.  

Although the VA examiner emphasized that there was an inability to establish chronicity based on the available medical records, this does not render the opinion inadequate.  A VA examiner must consider the Veteran's lay statements regarding the incurrence of a disorder, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  However, in the present case, as discussed in detail below, the Board finds that the Veteran's lay statements regarding continuity of symptoms cannot be deemed credible.  Implicit in the examiner's rationale was that if the Veteran's low back symptoms had been significant, he would have sought follow-up treatment.  Moreover, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, an adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion...that contributes probative value to a medical opinion").  Overall, the VA medical opinions are thorough, supported by an explanation, based on a review of the claims folder and examination of the Veteran, and supported by the Veteran's medical records.  There is no contrary medical opinion of record.

The Board acknowledges the Veteran's contentions that the VA examiner misconstrued his statements about continuity of low back symptoms; however, the Board finds this is a misrepresentation of the VA examiner's rationale.  In this regard, the examination report shows that the examiner acknowledged the Veteran's statements during the examination regarding continuous low back pain since service, but also noted that the Veteran denied any low back symptoms until his 2009 work injury during treatment in January 2010.  

The Board also acknowledges the Veteran's assertions that his low back condition is related to his 1993 back injury.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a low back condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed low back condition is related to his military service requires medical expertise that the Veteran has not demonstrated because back pain can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current low back condition is related to his in-service back injury.

The Board further acknowledges the Veteran's assertions and the lay statements of others that he has suffered from low back pain since the 1993 injury.  The Veteran and his friends are competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

In the present case, the Board finds that the Veteran's statements regarding continuity of his current low back symptoms are inconsistent with other evidence of record.  As noted above, the first medical evidence of any low back symptoms since service is dated in 2009, about 15 years after his active service.  The absence of post-service findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous back symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additionally, the Veteran specifically denied having any low back symptoms prior to his 2009 work injury during an assessment for back surgery and he did not mention a prior low back injury during extended back treatment from 2009 to 2010.  Thus, there is affirmative lay and medical evidence showing that he did not have low back symptoms for many years after his initial injury, which is inconsistent with the Veteran's later assertions that he experienced back pain ever since his 1993 fall.  
The Board finds it especially probative that when seeking a second opinion regarding his continuing low back pain in 2010, to include whether surgery was an option, the Veteran failed to mention a previous back injury or continuous symptoms of back pain for the past 15 years.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience chronic low back symptoms until many years after service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the Veteran did not serve at least 90 days on active duty.  As such, presumptive service connection as a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's current low back condition and his military service.  Accordingly, the Board finds that the claim of entitlement to service connection for a low back disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back condition is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


